                 Case 19-11984-CSS              Doc 384          Filed 10/28/19       Page 1 of 5



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       )     Chapter 11
                                                             )
Fred’s, Inc., et al.1                                        )     Case No. 19-11984 (CSS)
                                                             )
                           Debtors.                          )     Jointly Administered
                                                             )

                 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
         HEARING ON OCTOBER 30, 2019 AT 12:00 P.M. (EASTERN DAYLIGHT TIME)

ADJOURNED/RESOLVED MATTERS

1.        Elvin Garner on Behalf of Alvin Garner’s Motion for Relief from Automatic Stay Under
          11 U.S.C. § 362 (D.I. 149, Filed 9/23/19).

          Objection Deadline: October 9, 2019, extended to November 12, 2019 at 4:00 p.m.
          (EST) for the Debtors.

          Responses Received: None as of the filing of this Agenda.

          Related Pleadings: None as of the filing of this Agenda.

          Status: By agreement of the parties, this matter has been adjourned to the hearing on
          November 19, 2019 at 2:00 p.m. (EST).

2.        Debtors’ Application for Entry of an Order (I) Authorizing the Retention and
          Employment of Hilco IP Services, LLC d/b/a Hilco Streambank as Intellectual Property
          Disposition Consultant, Effective Nunc Pro Tunc to September 26, 2019 and (II)
          Granting Related Relief (D.I. 264, Filed 10/9/19).

          Objection Deadline: October 23, 2019 at 4:00 p.m. (EDT).

          Responses Received:

          a)      Informal comments from the Office of the United States Trustee for the District of
                  Delaware (the “U.S. Trustee”).

1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Fred’s Stores of Tennessee, Inc. (9888); Fred’s Inc. (4010); National Equipment Management and
     Leasing, Inc. (4296); National Pharmaceutical Network, Inc. (9687); Reeves-Sain Drug Store, Inc. (4510);
     Summit Properties-Jacksboro, LLC (9161); Summit Properties-Bridgeport, LLC (2200); and 505 N. Main Opp,
     LLC (5850). The Debtors’ address is 43000 New Getwell Road, Memphis, TN 38118.
           Case 19-11984-CSS         Doc 384      Filed 10/28/19   Page 2 of 5




     Related Pleadings:

     a)     Certificate of Counsel Regarding Debtors’ Application for Entry of an Order (I)
            Authorizing the Retention and Employment of Hilco IP Services, LLC d/b/a Hilco
            Streambank as Intellectual Property Disposition Consultant, Effective Nunc Pro
            Tunc to September 26, 2019 and (II) Granting Related Relief (D.I. 369, Filed
            10/24/19); and

     b)     Order (I) Authorizing the Retention and Employment of Hilco IP Services, LLC
            d/b/a Hilco Streambank as Intellectual Property Disposition Consultant, Effective
            Nunc Pro Tunc to September 26, 2019 and (II) Granting Related Relief (D.I. 375,
            Entered 10/25/19).

     Status: An order has been signed. No hearing is necessary.

MATTERS GOING FORWARD

3.   Debtors’ Motion for an Order (I) Establishing Procedures for the Sale of Debtors’ Real
     Estate Assets, (II) Authorizing the Debtors to Retain and Compensate Real Estate
     Brokers in Connection Therewith, (III) Approving Stalking Horse Bid Protections (IV)
     Approving the Sale of the Debtors’ Real Estate Assets Free and Clear of All
     Encumbrances Pursuant to Section 363 of the Bankruptcy Code and (V) Granting Related
     Relief (D.I. 112, Filed 9/17/19).

     Objection Deadline: October 29, 2019 at 3:00 p.m. (EDT).

     Responses Received: None as of the filing of this agenda.

     Related Pleadings:

     a)     Notice of Filing of Revised Exhibits to Debtors’ Motion for an Order (I)
            Establishing Procedures for the Sale of Debtors’ Real Estate Assets, (II)
            Authorizing the Debtors to Retain and Compensate Real Estate Brokers in
            Connection Therewith, (III) Approving Stalking Horse Bid Protections (IV)
            Approving the Sale of the Debtors’ Real Estate Assets Free and Clear of All
            Encumbrances Pursuant to Section 363 of the Bankruptcy Code and (V) Granting
            Related Relief (D.I. 117, Filed 9/17/19);

     b)     Order (I) Establishing Procedures for the Sale of Debtors’ Real Estate Assets, (II)
            Authorizing the Debtors to Retain and Compensate Real Estate Brokers in
            Connection Therewith, (III) Approving Stalking Horse Bid Protections and (IV)
            Granting Related Relief (D.I. 204, Entered 9/27/19);

     c)     Notice of Bid Deadline, Auction and Sale Hearing (D.I. 211, Filed 9/27/19);



                                            -2-
           Case 19-11984-CSS          Doc 384      Filed 10/28/19   Page 3 of 5



     d)     Declaration of Beau Bevis in Connection with the Debtors’ Motion for an Order
            (I) Establishing Procedures for the Sale of Debtors’ Real Estate Assets, (II)
            Authorizing the Debtors to Retain and Compensate Real Estate Brokers in
            Connection Therewith, (III) Approving Stalking Horse Bid Protections (IV)
            Approving the Sale of the Debtors’ Real Estate Assets Free and Clear of All
            Encumbrances Pursuant to Section 363 of the Bankruptcy Code and (V) Granting
            Related Relief (D.I. 225, Filed 10/3/19);

     e)     Debtors’ Notice of Designation of Stalking Horse Bidders (D.I. 286, Filed
            10/11/19); and

     f)     Notice of Change of Auction Location and Time for Proposed Sale of Debtors’
            Real Estate Assets (D.I. 364, Filed 10/23/19).

     Status: This matter is going forward.

4.   Motion of Swanson Developments, L.P. for Relief from the Automatic Stay (D.I. 201,
     Filed 9/27/19).

     Objection Deadline: October 9, 2019, extended to October 10, 2019 at 11:00 a.m. (ET)
     for the Debtors.

     Responses Received:

     a)     Debtors’ Objection to Motion of Swanson Developments, L.P. for Relief from the
            Automatic Stay (D.I. 270, Filed 10/10/19).

     Related Pleadings:

     a)     Reply of Swanson Developments, L.P. in Support of its Motion for Relief from
            the Automatic Stay (D.I. 280, Filed 10/11/19).

     Supplemental Letter Briefs

     a)     Supplemental Submission of Swanson Developments, L.P. in Support of its
            Motion for Relief from the Automatic Stay (D.I. 378, Filed 10/25/19); and

     b)     Debtors’ letter brief (D.I. 382, Filed 10/25/19).

     Status: This matter is going forward.

5.   Application of the Official Committee of Unsecured Creditors of the Debtors, Fred’s Inc.,
     et al., for Order: (A) Authorizing Employment and Retention of Alvarez & Marsal North
     America, LLC as Financial Advisor Nunc Pro Tunc to the September 23, 2019 (D.I. 263,
     Filed 10/9/19).



                                             -3-
      Case 19-11984-CSS         Doc 384       Filed 10/28/19   Page 4 of 5



Objection Deadline: October 23, 2019 at 4:00 p.m. (ET).

Responses Received:

a)     Informal comments from the U.S. Trustee.

Related Pleadings: None.

Status: This matter is going forward.




                                        -4-
            Case 19-11984-CSS   Doc 384         Filed 10/28/19   Page 5 of 5



Dated: October 28, 2019
       Wilmington, Delaware

                                /s/ Joseph C. Barsalona II
                                Derek C. Abbott (No. 3376)
                                Andrew R. Remming (No. 5120)
                                Matthew B. Harvey (No. 5186)
                                Joseph C. Barsalona II (No. 6102)
                                MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                1201 N. Market Street, 16th Floor
                                P.O. Box 1347
                                Wilmington, Delaware 19899-1347
                                Telephone: (302) 658-9200
                                Facsimile: (302) 658-3989
                                Email: dabbott@mnat.com
                                        aremming@mnat.com
                                        mharvey@mnat.com
                                        jbarsalona@mnat.com

                                - and –

                                Adam L. Shiff (admitted pro hac vice)
                                Robert M. Novick (admitted pro hac vice)
                                Matthew B. Stein (admitted pro hac vice)
                                KASOWITZ BENSON TORRES LLP
                                1633 Broadway
                                New York, New York 10019
                                Telephone: (212) 506-1700
                                Facsimile: (212 506-1800
                                Email: AShiff@kasowitz.com
                                       RNovick@kasowitz.com
                                       MStein@kasowitz.com

                                Counsel for Debtors and
                                Debtors In Possession




                                          -5-
